                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:18CR228

       vs.
                                                          PRELIMINARY ORDER OF
CHRISTOPHER HARPER,                                            FORFEITURE

                      Defendant.


       This matter is before the before the Court upon the United States of America’s

Motion for Preliminary Order of Forfeiture, ECF No. 50. The Court has reviewed the

record in this case and, being duly advised in the premises, finds as follows:

       1.     Defendant Christopher Harper entered into a Plea Agreement, ECF No. 49,

whereby he agreed to enter pleas of guilty to Counts I and II and admit to the Forfeiture

Allegation of the Information.

       2.     Count I charged defendant with possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(b)(1). Count II charged the defendant

with a violation of 18 U.S.C. § 924(c)(1)(A).

       3.     The Forfeiture Allegation alleged that defendant used the $4,382.00 in U.S.

currency to facilitate the offense, and/or that the currency was derived from proceeds

obtained directly or indirectly from the commission of the offense.

       4.     Due to said pleas of guilty, defendant has forfeited his interest in the subject

currency.    Accordingly, the United States is entitled to possession of said currency

pursuant to 21 U.S.C. ' 853.

       5.     The Motion for Preliminary Order of Forfeiture will be granted.
IT IS ORDERED:

A. The Motion for Preliminary Order of Forfeiture, ECF No. 50, is granted.

B. Based upon the Forfeiture Allegation of the Information and the pleas of guilty,

the United States is hereby authorized to seize the $4,382.00 in U.S. currency.

C. Defendant’s interest in the $4,382.00 in U.S. currency is hereby forfeited to the

United States for disposition in accordance with the law, subject to the provisions

of 21 U.S.C. ' 853(n)(1).

D. The United States shall hold the currency in its secure custody and control.

E. Pursuant to 21 U.S.C. § 853(n)(1), the United States shall publish notice of this

Preliminary Order of Forfeiture for at least thirty consecutive days on an official

internet government forfeiture site, www.forfeiture.gov. The United States may

also, to the extent practicable, provide direct written notice to any person known to

have an interest in the currency.

F. Pursuant to 21 U.S.C. § 853(n)(2), such notice shall provide that any person,

other than the defendant, having or claiming a legal interest in any of the property

must file a petition with this Court within 30 days of the final publication of notice

or of receipt of actual notice, whichever is earlier.

G. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under

penalty of perjury and set forth the nature and extent of the petitioner=s right, title

or interest in the property and any additional facts supporting the petitioner=s claim

and the relief sought.




                                       2
H. Upon adjudication of all third-party interests, this Court will enter a Final Order

of Forfeiture pursuant to 21 U.S.C.§ 853(n), in which all interests will be addressed.



Dated this 6th day of June 2019.


                                           BY THE COURT:

                                           s/Laurie Smith Camp
                                           Senior United States District Judge




                                      3
